[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                                                                             FILED
                       ------------------------------------------- U.S. COURT OF APPEALS
                                                                     ELEVENTH CIRCUIT
                                    No. 04-14591                         October 7, 2005
                              Non-Argument Calendar                   THOMAS K. KAHN
                      --------------------------------------------          CLERK

                           Agency No. A76-911-091

RIGERS A. SHASHAJ,

                                                       Petitioner,

                                        versus

U.S. ATTORNEY GENERAL,

                                                       Respondent.


            ----------------------------------------------------------------
                    Petition for Review of a Decision of the
                         Board of Immigration Appeals
            ----------------------------------------------------------------
                                 (October 7, 2005)

Before EDMONDSON, Chief Judge, CARNES and MARCUS, Circuit Judges.


PER CURIAM:
        Rigers A. Shashaj, a native and citizen of Albania, petitions for review of

the final order of the Board of Immigration Appeals (BIA), which affirmed the

immigration judge’s denial of asylum, denial of withholding of removal, and

denial of relief under the United Nations Convention Against Torture (CAT),

based on an adverse credibility determination. Removal proceedings commenced

after 1 April 1997; the permanent provisions of the Immigration and Nationality

Act, as amended by the Illegal Immigration Reform and Immigrant Responsibility

Act of 1996, Pub. L. No. 104-208, 110 Stat. 3009 (1996), govern this petition. We

deny the petition.1

       Shashaj argues that he is entitled to asylum because substantial evidence

does not support the IJ’s adverse credibility determination. Shashaj challenges

each of the inconsistencies that the IJ mentioned. He contends that many of the

inconsistencies are not supported by the record, that the IJ gave undue weight to

minor inconsistencies, that the IJ failed to credit his explanations for the

inconsistencies, and that the IJ failed to give appropriate consideration to his

detailed and consistent account of the circumstances surrounding his persecution

and the documents he submitted to corroborate his testimony.


   1
     Shashaj does not challenge the IJ’s determinations that he is not entitled to withholding of
removal or CAT relief. These claims are abandoned and we need not consider them. See Mendoza
v. U.S. Attorney Gen., 327 F.3d 1283, 1286 n.3 (11th Cir. 2003).

                                               2
       We review the IJ’s findings of fact under the “substantial evidence” test: we

must affirm the IJ’s decision “if it is supported by reasonable, substantial, and

probative evidence on the record considered as a whole.” Al Najjar v. Ashcroft,

257 F.3d 1262, 1283-84 (11th Cir. 2001) (citation omitted).2 “To reverse the IJ’s

fact findings, we must find that the record not only supports reversal, but compels

it.” Mendoza v. U.S. Attorney Gen., 327 F.3d 1283, 1287 (11th Cir. 2003). We

also review the IJ’s credibility determinations under the “substantial evidence”

test. D-Muhumed v. U.S. Attorney Gen., 388 F.3d 814, 818 (11th Cir. 2004).

And on credibility determinations, we may not substitute our judgment for that of

the IJ. Id.

       An alien may obtain asylum if he is a “refugee”: a person unwilling to return

to his country of nationality “because of persecution or a well-founded fear of

persecution on account of,” among other things, political opinion. 8 U.S.C.

§§ 1101(a)(42)(A), 1158(a)(1), (b)(1). The asylum applicant bears the burden of

proving statutory “refugee” status with specific and credible evidence. Al Najjar,

257 F.3d at 1284, 1287. But an adverse credibility determination alone may be




   2
    The BIA affirmed the IJ’s decision without opinion: we review the IJ’s decision as the final
agency determination. See Forgue v. U.S. Attorney Gen., 401 F.3d 1282, 1285 n.2 (11th Cir. 2005).

                                               3
sufficient to support the denial of asylum relief. See Forgue v. U.S. Attorney

Gen., 401 F.3d 1282, 1287 (11th Cir. 2005).

      Here, substantial evidence supports the IJ’s adverse credibility

determination. Shashaj’s asylum claims rest on his alleged involvement with the

opposition Democratic Party (DP) in Albania throughout the 1990s. Shashaj

claimed that he participated in protests against the ruling Socialist Party and

worked as an election observer, but that he was arrested several times, was

threatened, and, ultimately, was beaten severely. Some minor inconsistencies exist

between Shashaj’s asylum application, his initial asylum hearing testimony, and

the testimony of him and his mother, Dhurata, at the removal hearing. But several

inconsistencies are major and cast doubt on the basis of Shashaj’s asylum claim.

See Gao v. Ashcroft, 299 F.3d 266, 272 (3d Cir. 2002) (stating that adverse

credibility finding must go to the “heart” of the asylum claim and should not be

based on minor inconsistencies).

      First, Shashaj testified at the removal hearing that, in July 1998, he and his

demonstration group were taken to a police station for interrogation, where he was

detained for five hours, beaten, and kicked. But Shashaj failed to mention this

incident either in his asylum application or at the asylum hearing. Also, his




                                          4
testimony about the July 1998 incident differed from that of Dhurata, who stated

that Shashaj was not harmed physically but only pressured psychologically.

       Second, Shashaj testified that he was taken from his house on 14 November

1998 by three armed plain-clothes “members of the law” who blindfolded him but

did not handcuff him. Dhurata, however, testified that the three men were dressed

in blue uniforms, that one of them handcuffed Shashaj, and that three more

officers waited outside.3

       And Shashaj failed to provide a consistent account about what happened

after the police officers drove him to mountains 30 to 45 minutes away and

seriously beat him. In his asylum application, Shashaj stated that a passerby took

him home and that he met with DP representatives the next day.4 During the

asylum interview, Shashaj stated that the passerby took him to a hospital where he

was treated for two days. At the removal hearing, he testified that he stayed at the

hospital overnight, was released the next afternoon, and did not meet with DP

representatives until 18 November. And Dhurata testified that Shashaj was



  3
    We note that Shashaj’s testimony that three men came to his house is not necessarily inconsistent
with Dhurata’s testimony that three men came to their house and that three more men waited outside.
But we do note that Shashaj failed to mention the existence of the additional officers.
   4
     Shashaj submitted his asylum application in February 1999. But in July 2000, on the day of his
initial removal hearing, Shashaj attempted to make a handwritten edit to his asylum application
stating that two days later, after release from the hospital, he met with DP members.

                                                 5
released from the hospital a few hours after being admitted, but only met with

friends and relatives during his one-week recovery at home.

      An inconsistency also exists between Shashaj’s testimony about the DP’s

involvement in the 1998 Albanian constitutional referendum, which occurred in

November 1998, and the 1999 U.S. State Department Country Report, which

stated that, during a 10-month boycott of the Albanian Parliament which stopped

in July 1999, the DP refused to participate in “virtually all government functions at

the national level.” Although Shashaj produced newspaper articles indicating that

some DP members were at polling locations in November 1998, this evidence does

not compel a conclusion that the IJ improperly relied on the State Department’s

report as one of the reasons supporting her adverse credibility determination. See

Reyes-Sanchez v. U.S. Attorney Gen., 369 F.3d 1239, 1243 (11th Cir. 2004) (BIA

entitled to “rely heavily” on State Department reports); 8 C.F.R. § 208.12 (asylum

officer may rely on State Department materials in deciding asylum application).

      Substantial evidence also supports the IJ’s determination that Shashaj failed

to produce sufficient corroborating evidence to meet his burden of proof to

establish his eligibility for asylum. See Forgue, 401 F.3d at 1287 (stating that IJ

must consider all evidence produced by applicant). For example, although

Shashaj testified that his right shoulder was injured during the November 1998

                                          6
beating, the medical report indicated that his left shoulder was injured. And

Shashaj testified that he was treated by Hospital #5, but the medical report stated

that he was checked by Polyclinic #8. Also, Shashaj testified that, during a

political demonstration in 1991, he was arrested and taken to Police Station #1; he

stated he was not prosecuted because he only was 14 years old. But Shashaj

presented a document from Police Station #3 indicating that he was “condemned

with criminal prosecution.” Further, a forensic examiner from the Department of

Justice concluded that it was not possible to authenticate some of the documents

submitted for analysis, including Shashaj’s DP membership cards and a certificate

from the DP Secretary.

      In sum, the IJ provided cogent reasons for her credibility determination: and

these reasons are supported by substantial record evidence. See D-Muhumed, 388

F.3d at 819 (citations omitted). We are not compelled to reverse the IJ’s decision:

we uphold the denial of asylum relief.

      PETITION DENIED.




                                          7